Stephens, J.
This court having in a judgment rendered in this case (29 Ga. App. 99, 113 S. E. 815) affirmed the judgment of the city court of Valdosta, and the Supreme Court, on certiorari, having reversed the judgment of this court (156 Ga. 372, 119 S. E. 315), the judgment *315of affirmance originally rendered by this court must be vacated and the judgment of the trial court reversed.
Decided December 7, 1923.
A. T. Woodward, Gf. A. Deitch, F. G. West, J. J. Murray, O. M. Smith, for plaintiff in error.
Whitalcer & Dulces, contra.

Judgment reversed.


Jenhins, P. J., and Bell, J., concur.